Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 28, 2014

The Court of Appeals hereby passes the following order:

A15D0083. GLENDA WILLIAMS v. SOUTHERN CRESCENT HABITAT
    FOR HUMANITY, INC.

         The superior court entered a verdict in favor of Southern Crescent Habitat for
Humanity, Inc. (“Habitat”) in Glenda Williams’s action for wrongful foreclosure and
granted a writ of possession to Habitat. Williams filed a notice of appeal, which
Habitat moved to dismiss. The trial court granted Habitat’s motion and issued a
second writ of possession. Williams seeks discretionary review of the trial court’s
order.
         From the limited materials that Williams included in her application, it appears
that this case originated in superior court. A trial court’s order dismissing a properly
filed direct appeal is itself subject to a direct appeal. See Sotter v. Stephens, 291 Ga.
79, 81 (727 SE2d 484) (2012), citing American Medical Security Group v. Parker,
284 Ga. 102, 103 (2) (663 SE2d 697) (2008). Because Williams appears to seek
review of such an order, this application is GRANTED as required by OCGA § 5-6-35
(j). Williams shall have ten days from the date of this order to file a notice of appeal
with the superior court, which is instructed to include a copy of this order in the
appeal record transmitted to this Court.
Court of Appeals of the State of Georgia
                                     10/28/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.